DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
Claims 21-25 remain pending in the application. 
Information Disclosure Statement
Regarding IDS submitted on 2/10/2021, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations of the following claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 21: “a first tissue gap distance is defined between said first tissue-supporting surface and said anvil when said end effector assembly is in said closed configuration, wherein a second tissue gap distance is defined between said second tissue-supporting surface and said anvil when said end effector assembly is in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance”
Claim 22 “a first tissue gap distance is defined between said first tissue-supporting surface and said anvil when said end effector assembly is configured in said closed configuration, wherein a second tissue gap distance is defined between said second tissue-supporting surface and said anvil when said end effector assembly is configured in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance”
Claim 23 “a first tissue gap distance is defined between said first tissue-supporting surface and said anvil when said end effector is configured in said closed configuration, wherein a second tissue gap distance is defined between said second tissue-supporting surface and said anvil when said end effector is configured in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance”
Claim 21-23 “a first tissue-supporting surface extending along a first plane… a second tissue-supporting surface extending along a second plane, wherein said second plane is substantially parallel to said first plane”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21, the limitation “a first tissue gap distance is defined between said first tissue-supporting surface and said anvil when said end effector assembly is in said closed configuration, wherein a second tissue gap distance is defined between said second tissue-supporting surface and said anvil when said end effector assembly is in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance” was not described in the original specification because fig. 5a and fig. 66, on which applicant is relying on, does not clearly show a different gap distance between the proximal and distal tissue clearly show different heights of the tissue contacting surfaces. 
Regarding claim 22, the limitation “a first tissue gap distance is defined between said first tissue-supporting surface and said anvil when said end effector assembly is configured in said closed configuration, wherein a second tissue gap distance is defined between said second tissue-supporting surface and said anvil when said end effector assembly is configured in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance” was not described in the original specification because fig. 5a and fig. 66, on which applicant is relying on, does not clearly show a different gap distance between the proximal and distal tissue contacting surface of the staple cartridge 2038 and an anvil. Even if the anvil of fig. 66 was used, fig. 5a does not clearly show different heights of the tissue contacting surfaces. 
Regarding claim 23, the limitation “a first tissue gap distance is defined between said first tissue-supporting surface and said anvil when said end effector is configured in said closed configuration, wherein a second tissue gap distance is defined between said second tissue-supporting surface and said anvil when said end effector is configured in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance” was not described in the original specification because fig. 5a and fig. 66, on which applicant is relying on, does not clearly show a different gap distance between the proximal and distal tissue contacting surface of the staple cartridge 2038 and an anvil. Even if the anvil of fig. 66 was used, fig. 5a does not clearly show different heights of the tissue contacting surfaces. 
Regarding claim 21-23, the limitation “a first tissue-supporting surface extending along a first plane… a second tissue-supporting surface extending along a second plane, wherein said second plane is substantially parallel to said first plane” was not described in the original specification because fig. 5a, on which Applicant is relying on, does not clearly show a height difference between the first and second distal tissue contacting surface of the staple cartridge 2038. Even if the anvil of fig. 66 was used, fig. 5a does not clearly show different heights and or elevations of the tissue contacting surfaces of the staple cartridge 2038 since it’s a top view.  
Claim(s) 24-25 are rejected for depending on a rejected claim.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21-25 is/are rejected under pre-AIA  35 U.S.C. 102 (e) as being anticipated by USPGP# 20070027469 of Smith et al. (henceforth Smith).
Regarding claim 21, Smith teaches an end effector assembly (Smith: 1) for use with a surgical stapling instrument (Smith: 2), wherein said end effector assembly comprises:
an anvil (Smith: 20); and
a staple cartridge (Smith: 100), comprising:
	a proximal end (Smith: see annotated fig. 1);
	a distal end (Smith: see annotated fig. 1);
	a longitudinal slot (Smith: see annotated fig. 1 (slot that houses 60 in fig. 3)) extending from said proximal end toward said distal end;
a proximal portion (Smith: see annotated fig. 1) comprising a first tissue-supporting surface (Smith: see annotated fig. 1, top proximal surface of 100) extending along a first plane (Smith: see annotated fig. 1, plane of the top proximal surface of 100);
a plurality of staple cavities (Smith: para 0133 (inherent), see also para 0165) defined within said proximal portion;
a distal portion (Smith: see annotated fig. 1) comprising a second tissue-supporting surface (Smith: see annotated fig. 1) extending along a second plane (Smith: see annotated fig. 1, plane of the top distal stepped surface of 100 as annotated in fig. 1), wherein said second plane is substantially parallel to said first plane (Smith: see annotated fig. 1), wherein said distal portion is positioned distal to said longitudinal slot (Smith: see annotated fig. 1), wherein said first tissue-supporting surface and said second tissue-supporting surface are longitudinally aligned (Smith: see annotated fig. 1), wherein said end effector assembly is configurable in an open configuration (Smith: fig. 18,  para 0136) and a closed configuration (Smith: fig. 19, para 0136), wherein a tissue gap (Smith: see annotated fig. 1, the gap between the  anvil 20 and cartridge 100) is defined between said anvil and said staple cartridge when said end effector assembly is configured in said closed configuration, wherein a first tissue gap distance (Smith: see annotated fig. 1, the gap between the proximal end of anvil 20 and proximal portion of cartridge 100 see also fig. 2 which shown that the anvil has a flat bottom) is defined between said first tissue-supporting surface and said anvil when said end effector assembly is in said closed configuration, wherein a second tissue gap distance (Smith: see annotated fig. 1, the gap between the distal end of anvil 20 and distal portion of cartridge 100, see also fig. 2 which shown that the anvil has a flat bottom) is defined between said second tissue-supporting surface and said anvil when said end effector assembly is in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance (Smith: see annotated fig. 1 and fig. 3, the anvil has a flat bottom and the cartridge assembly has a stepped area at the distal portion, therefore when the end effector is closed with the cartridge assembly the distance/gap between the first tissue contacting surface at the proximal portion and the anvil will be different from the second tissue contacting surface at the distal portion and the anvil); and
a sloped nose (Smith: see annotated fig. 1) positioned distal to said distal portion.

Regarding claim 22, Smith teaches an end effector assembly (Smith: 1) for use with a surgical stapling instrument (Smith: 2), wherein said end effector assembly comprises:
an anvil (Smith: 20); and
a staple cartridge (Smith: 100), comprising:
a proximal end (Smith: see annotated fig. 1);
	a distal end (Smith: see annotated fig. 1);
Smith: see annotated fig. 1 (slot that houses 60 in fig. 3)) extending from said proximal end toward said distal end;
a first tissue-supporting surface (Smith: see annotated fig. 1, top proximal surface of 100) extending along a first plane (Smith: see annotated fig. 1, plane of the top proximal surface of 100);
a plurality of staple cavities (Smith: para 0133 (inherent), see also para 0165), wherein said plurality of staple cavities is defined in said first tissue-supporting surface (Smith: para 0133 (inherent), see also para 0165);
a second tissue-supporting surface (Smith: see annotated fig. 1) extending along a second plane (Smith: see annotated fig. 1, plane of the top distal stepped surface of 100 as annotated in fig. 1), wherein said first plane extends substantially parallel to said second plane (Smith: see annotated fig. 1), wherein said second tissue-supporting surface does not comprise staple cavities defined therein (Smith: see annotated fig. 1, see also para 0133 and para 0165, the staple cavities cannot exist in the stepped distal portion because the knife slot (longitudinal slot in the instant case) does not extend that far and if there were staples in the distal portion they could not be cut by the knife which would make the end effector inoperable. Lastly see also para 0003 which states “surgical stapling instruments that are capable of applying lines of staples to tissue while cutting the tissue between those staple lines”), wherein said second tissue-supporting surface is positioned distal to said first tissue-supporting surface (Smith: see annotated fig. 1), wherein said first tissue-supporting surface and said second tissue-supporting surface are longitudinally aligned (Smith: see annotated fig. 1), wherein said end effector assembly is configurable in an open configuration (Smith: fig. 18,  para 0136) and a closed configuration (Smith: fig. 19,  para 0136), wherein a tissue gap (Holsten: see annotated fig. 30, the gap between anvil 1340 and cartridge 1310 as shown in fig. 30) is defined between said staple cartridge and said anvil when said end effector assembly is configured in said closed configuration, wherein a first tissue gap distance (Smith: see annotated fig. 1, the gap between the proximal end of anvil 20 and proximal portion of cartridge 100 see also fig. 2 which shown that the anvil has a flat bottom) is defined Smith: see annotated fig. 1, the gap between the distal end of anvil 20 and distal portion of cartridge 100, see also fig. 2 which shown that the anvil has a flat bottom) is defined between said second tissue-supporting surface and said anvil when said end effector assembly is configured in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance (Smith: see annotated fig. 1 and fig. 3, the anvil has a flat bottom and the cartridge assembly has a stepped area at the distal portion, therefore when the end effector is closed with the cartridge assembly the distance/gap between the first tissue contacting surface at the proximal portion and the anvil will be different from the second tissue contacting surface at the distal portion and the anvil); and
a sloped nose (Smith: see annotated fig. 1) positioned distal to said second tissue-supporting surface.

Regarding claim 23, Smith teaches a surgical stapling instrument (Smith: 1, 2, and elongate shaft as shown in annotated fig. 18), comprising:
an elongate shaft (Smith: see annotated fig. 18); and
an end effector (Smith: 1) extending distally from said elongate shaft, wherein said end effector is configurable in an open configuration (Smith: fig. 18 and para 0136) and a closed configuration (Smith: fig. 19 and para 0136), and wherein said end effector comprises:
an anvil (Smith: 20); and
a staple cartridge (Smith: 100), comprising:
a proximal end (Smith: see annotated fig. 1);
	a distal end (Smith: see annotated fig. 1);
	a longitudinal slot (Smith: see annotated fig. 1 (slot that houses 60 in fig. 3) extending from said proximal end toward said distal end;
a cartridge deck (Smith: top surface of 100), comprising:
Smith: see annotated fig. 1, top proximal surface of 100) extending along a first plane (Smith: see annotated fig. 1, plane of the top proximal surface of 100);
a plurality of staple cavities (Smith: para 0133 (inherent), see also para 0165), wherein said plurality of staple cavities is defined in said first tissue-supporting surface (Smith: para 0133 (inherent), see also para 0165, see also annotated fig. 1); and
a second tissue-supporting surface (Smith: see annotated fig. 1) extending along a second plane (Smith: see annotated fig. 1, plane of the top distal stepped surface of 100 as annotated in fig. 1), wherein said first plane extends substantially parallel to said second plane (Smith: see annotated fig. 1), wherein said second-tissue supporting surface is distal to said longitudinal slot (Smith: see annotated fig. 1), wherein said second tissue-supporting surface is positioned distal to said first tissue-supporting surface (Smith: see annotated fig. 1), wherein said first tissue-supporting surface is longitudinally aligned with said second tissue-supporting surface (Smith: see annotated fig. 1), wherein a tissue gap (Smith: see annotated fig. 1, the gap between the  anvil 20 and cartridge 100) is defined between said cartridge deck and said anvil when said end effector is configured in said closed configuration, wherein a first tissue gap distance (Smith: see annotated fig. 1, the gap between the proximal end of anvil 20 and proximal portion of cartridge 100 see also fig. 2 which shown that the anvil has a flat bottom) is defined between said first tissue-supporting surface and said anvil when said end effector is configured in said closed configuration, wherein a second tissue gap distance (Smith: see annotated fig. 1, the gap between the distal end of anvil 20 and distal portion of cartridge 100, see also fig. 2 which shown that the anvil has a flat bottom) is defined between said second tissue-supporting surface and said anvil when said end effector is configured in said closed configuration, and wherein said first tissue gap distance is different than said second tissue gap distance (Smith: see annotated fig. 1 and fig. 3, the anvil has a flat bottom and the cartridge assembly has a stepped area at the distal portion, therefore when the end effector is closed with the cartridge assembly the distance/gap between the first tissue contacting surface at the proximal portion and the anvil will be different from the second tissue contacting surface at the distal portion and the anvil); and
a sloped nose (Smith: see annotated fig. 1) positioned distal to said second tissue-supporting surface.
Regarding claim 24, Smith, as shown in claim 21, teaches wherein said first tissue-supporting surface is positioned above said second tissue-supporting surface (Smith: see annotated fig. 1). 
Regarding claim 25, Smith, as shown in claim 21, teaches wherein said plurality of staple cavities comprises a distal-most staple cavity, and wherein said second tissue-supporting surface is positioned distal to said distal-most staple cavity (Smith: see annotated fig. 1, see also para 0133 and para 0165, see also para 0003 which states “surgical stapling instruments that are capable of applying lines of staples to tissue while cutting the tissue between those staple lines” the staple cavities cannot exist in the stepped distal portion because the knife slot (longitudinal slot in the instant case) does not extend that far and if there were staples in the distal portion they could not be cut by the knife which would make the end effector inoperable.)

    PNG
    media_image1.png
    628
    620
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    343
    692
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments filed on 2/10/2021 have been fully considered:
All drawing objections are maintained. 
Applicant contends that the annotated fig. 5a with staple cartridge 9038 (see remarks filed 2/10/2021 p. 7) in combination with para 0162 and para 0167 teaches the different gaps between the anvil and proximal and distal tissue supporting surfaces. However, the application’s fig. 5a shows staple cartridge 2038 and does not describe staple cartridge 2038 at all.  Only description of fig. 5a in the specification states that there is a staple cartridge 9038. Therefore it is unclear which fig. 5a the Applicant is referring to.  Furthermore, Applicant suggests that hatchings/divisions in staple cartridge shows different heights in fig. 5a. However, Fig. 5a is a top view of the staple cartridge only and there is no showing/presence of the anvil in fig. 5a.  Applicant suggests that since para 0162 mentions that various embodiments can be combined, the anvil in fig. 66 in combination with staple cartridge 2038 of fig. 5a will produce different gaps between different the proximal and distal tissue supporting surfaces.  However, it is unclear from fig. 5a alone whether or not staple cartridge has different heights since fig. 5a is a top view.  Hatch (division) lines in a top view, at best, show different parts but does not show difference in elevation as claimed. Furthermore, the specification does not have any 
Amended claims have not overcome previous 112 (a) or first paragraph rejection/s. (see drawing objection section above)
Applicant’s arguments with respect to claims 21-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A./
Examiner, Art Unit 3731

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731